      Case 1:18-cr-00262-VEC Document 35-1 Filed 03/11/20 Page 1 of 4


                                                       USDC SDNY
UNITED STATES DISTRICT COURT                           DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                          ELECTRONICALLY FILED
- - - - - - - - - - - - - - - - - - - - X              DOC #:
                                                       DATE FILED: 03/11/2020
                                        :
UNITED STATES OF AMERICA                :
                                        :
        - v. -                          :          PROTECTIVE ORDER
                                        :
ARMANDO GOMEZ,                          :          18 Cr. 262 (VEC)
                                        :
                         Defendant.     :
                                        :
- - - - - - - - - - - - - - - - - - - - X

VALERIE E. CAPRONI, District Judge:

           1.     WHEREAS, ARMANDO GOMEZ(the “Defendant”) has certain

rights under the United States Constitution, federal statutes, and

the Federal Rules of Criminal Procedure, to pre-trial discovery;

           2.     WHEREAS, the Government recognizes its obligation

to provide such discovery materials to the Defendant, consistent

with safety considerations and the confidentiality of ongoing

investigations;

           3.     WHEREAS,   the     discovery    materials     that    the

Government intends to provide to the Defendant contain certain

materials that, if disseminated to third parties, could, among

other things, implicate the safety of others and impede ongoing

investigations;

           4.     IT IS HEREBY ORDERED that, pursuant to Federal Rule

of   Criminal   Procedure    16(d)   and   subject   to   the   additional

limitations set forth below, the discovery materials provided by
       Case 1:18-cr-00262-VEC Document 35-1 Filed 03/11/20 Page 2 of 4



the Government to counsel for the Defendant (“Defense Counsel”)

shall not be further disseminated by the Defendant or Defense

Counsel to any individuals, organizations, or other entities,

other than members of the Defendant’s defense team (limited to:

co-counsel,     paralegals,      investigators,    translators,     litigation

support personnel, secretarial staff, and the Defendant);

           5.     IT IS FURTHER ORDERED that the discovery materials

may not be provided to any foreign persons or entities (even if

such persons or entities are members of a defense team) and may

not be transmitted outside of the United States for any purpose;

           6.     IT IS FURTHER ORDERED that each of the individuals

to whom disclosure of the discovery materials is made shall be

provided a copy of this Protective Order by Defense Counsel and

will be advised by Defense Counsel that he or she shall not further

disseminate or discuss the materials and must follow the terms of

this Protective Order;

           7.     IT IS FURTHER ORDERED that Defense Counsel may seek

authorization of the Court, with notice to the Government, to show

(but not provide copies of) certain specified discovery materials

to   persons    whose   access    to   discovery   materials   is    otherwise

prohibited by the preceding paragraphs, if it is determined by the

Court that such access is necessary for the purpose of preparing



                                        2
     Case 1:18-cr-00262-VEC Document 35-1 Filed 03/11/20 Page 3 of 4



the defense of the case;

          8.    IT IS FURTHER ORDERED that all discovery materials

are to be provided to the Defendant, and used by Defense Counsel,

solely for the purpose of allowing the Defendants to prepare their

defenses to the charges in Indictment 18 Cr. 262 (VEC), and that

none of the discovery materials produced by the Government to the

Defendant shall be disseminated to any other third party in a

manner that is inconsistent with the preceding paragraphs;

          9.    IT IS FURTHER ORDERED that, at the conclusion of

this case, Defense Counsel shall return to the Government all

copies of the discovery materials provided in this case;

          10.   IT   IS   FURTHER   ORDERED    that   nothing    in    this

Protective Order prohibits the media from requesting copies of any

items that are received by the Court as public exhibits at a

hearing, trial, or other proceeding; and




                                    3
     Case 1:18-cr-00262-VEC Document 35-1 Filed 03/11/20 Page 4 of 4



          11.   IT   IS   FURTHER   ORDERED    that   nothing    in    this

Protective Order shall preclude the Government from seeking a

further protective order pursuant to Rule 16(d) as to particular

items of discovery material.

Dated:      March 11
          ____________, 2020
          New York, New York



                                        ____________________________
                                        HONORABLE VALERIE E. CAPRONI
                                        United States District Judge
                                        Southern District of New York




                                    4
